 



EXHIBIT 10.5
AMENDMENT
AMENDMENT, dated March ___, 2006, to that certain option agreement, dated
February 16, 2006 (the “Agreement”), by and between eFunds Corporation, a
Delaware corporation (the “Company”), and John B. (Jack) Benton. Capitalized
terms used without definition herein shall have the meanings assigned to such
terms in the Agreement.

  1.   Amendment. Section 1(b) of each of the Agreements is hereby amended to
delete the reference to Approved Retirement in the definition of Qualifying
Termination appearing therein and Section 3.3(ii) of each such Agreement is
hereby amended to add the clause
“, Approved Retirement” after the words “Qualifying Termination.”

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date set
forth above.
eFUNDS CORPORATION

             
By:
  /s/ Laura DeCespedes       /s/ John B. Benton
 
                Its: EVP Human Resources            John B. (Jack) Benton

Approved as to Form
Law Dept.
SFC     

